Citation Nr: 1700642	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  14-39 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An August 2005 rating decision denied entitlement to service connection for bilateral hearing loss based on the determination that the record did not show a current diagnosis of bilateral hearing loss.

2. The Veteran did not submit a notice of disagreement with the August 2005 rating decision.  No new and material evidence was received by VA within one year of the issuance of the August 2005 rating decision.

3. The additional evidence presented since the RO decision in August 2005 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

4. There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his military service.


CONCLUSIONS OF LAW

1. The August 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2. The additional evidence received since the August 2005 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim of Service Connection

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

An August 2005 rating decision denied entitlement to service connection for bilateral hearing loss based in part on the determination that the record did not show a current diagnosis of bilateral hearing loss disability.  The Veteran did not submit a notice of disagreement with the August 2005 rating decision, and no new and material evidence was received by VA within one year of the issuance of the August 2005 rating decision.  As such, the August 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final August 2005 RO decision, the Veteran was afforded a VA examination in September 2013.  After examination of the Veteran, the September 2013 VA examiner diagnosed sensioneural hearing loss bilaterally, and, as will be discussed in further detail below, the results of the Veteran's audiometric testing indicated a current bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in August 2005, and indicates the Veteran has a current bilateral hearing loss disability, which the Veteran contends is related to acoustic trauma during his active duty service.  See also September 2016 videoconference hearing testimony.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claim.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for hearing loss, as it raises a reasonable possibility that the Veteran has a current bilateral hearing loss disability which was incurred during or is related to his active duty service.  

Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

	Analysis

First, the Board notes VA has been unable to obtain the Veteran's service treatment records or service personnel records, except for his DD Form 214, his June 1953 separation examination report, and a few personnel records, because of a fire-related incident.  See June 2014 notification letter to the Veteran; June 2014 National Personnel Records Center (NPRC) response; November 2004 NPRC response.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind.

The first element under Shedden is met.  Upon VA examination in September 2013, the Veteran's auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were 40 decibels or greater bilaterally.  Accordingly, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The Board finds the second Shedden element is also met.  The Veteran contends he was exposed to noise during his service in Korea because his Military Occupational Specialty was an infantryman, and he was exposed to artillery and tank fire as well as incoming fire.  See September 2016 videoconference hearing testimony; April 2013 Veteran statement.  The Veteran's DD Form 214 confirms that during his active duty service the Veteran served in an infantry regiment, and he received the Korean Service Medal with two bronze service stars as well as the Combat Infantry Badge.  As such, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral hearing loss disability.

Upon VA examination in September 2013, the VA examiner indicated she reviewed the claims file, and noted that a whispered voice test in June 1953 was reported as 15/15 bilaterally.  The examiner later stated that no pertinent documents were located in the claims file.  The September 2013 VA examiner opined, "The [V]eteran was discharged from active duty in 1953; 60 years ago.  He initially presented to the VA seeking treatment for hearing problems [in February 2008], 55 years after release from active duty, and was diagnosed with bilateral sensorineural hearing loss.  The [V]eteran's claim of service related hearing loss is too remote from the time of service to establish a causal relationship between the two.  Therefore it is less likely than not that the [V]eteran's hearing loss was caused by military service."

During his September 2016 hearing before the Board, the Veteran testified that he "could hear a pin drop" before service, but that he first began experiencing hearing loss during his service in Korea, and many times he had to ask people to repeat themselves.  The Veteran also related an incident in which he was helping to fire a mortar, but did not hear the command to fire because he could not make out the word.  The Veteran testified that he did not understand what was going on with his hearing, but that he noticed a hearing loss when he got out of the service, and his hearing loss continued to worsen after his separation from service.  See also February 2008 VA audiology evaluation (Veteran reported a gradual decrease in hearing sensitivity over the years).  The Veteran further testified that he was not exposed to any extreme noise after service because he worked as a salesman.  See also April 2013 Veteran statement.

The September 2013 VA examiner appears to have based her negative nexus opinion solely on the lack of documentation regarding the Veteran's bilateral hearing loss for years following his separation from active duty service.  However, the Veteran is competent to discuss observed physical symptoms, such as a decrease in hearing sensitivity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The September 2013 VA examiner did not address the Veteran's competent statements regarding the onset of decreased hearing sensitivity during service, and the continuation and gradual worsening of his hearing loss since his separation from active duty service.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service, that he began to experience hearing loss during service, and that he has experienced gradually worsening hearing loss since service. 

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current bilateral hearing loss disability.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss disability is granted.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


